Exhibit 10.1

DermTech

November 20, 2019

PERSONAL AND CONFIDENTIAL

Steven Kemper

Dear Steven:

On September 11, 2019, you notified DermTech, Inc. (the “Company”) that you
elected to terminate your employment with the Company for good reason during a
change of control period as defined in the employment agreement between you and
the Company dated April 1, 2014 (the “Employment Agreement”). Your last day of
employment was October 15, 2019 (the “Termination Date”). This letter outlines
the terms of certain benefits and payments to you.

1. Payment Through and After Termination. You have received all of your wages
and paid time off as of the date you execute this Agreement. Further, you remain
entitled to your 10-year Warrant for 13,101 shares granted December 2013 (your
“Warrant”), which is already fully vested and expires on December 17, 2023. In
addition, your 72,632 Restricted Stock Units, which are all fully vested and
undelivered as of the Termination Date and as of the date hereof, will be
delivered to you on December 31, 2019. After the Termination Date, you will be
not be eligible to remain in the Company’s benefit programs, except for your
continued participation in the health plan as described below. You will receive
your COBRA notice after the Termination Date.

2. Severance and COBRA. If you sign (and do not revoke) this Agreement, pursuant
to the instructions below, the Company will pay you severance in the total gross
sum of $278,416, less applicable payroll withholdings (the “Severance”) The
Severance will be paid in a lump sum, provided you do not revoke this Agreement,
as you are entitled to do as set forth below, on April 16, 2020, which is six
months and one day from the Termination Date, the date of your separation from
service as defined in the appropriate IRS regulations. In addition, if you sign
and do not revoke this Agreement, if you elect COBRA, the Company will reimburse
your COBRA premiums on April 16, 2020 that have accrued as of that date and the
Company will then reimburse any remaining COBRA premiums on a monthly basis
thereafter, up to a maximum of twelve months total from the Termination Date.

3. Equity in the Company. In connection with the merger with Constellation Alpha
Capital Corp. (the “Merger”), the Board of Directors of the Company previously
fully accelerated all of your Restricted Stock Units (“RSUs”) and stock options,
including the following equity awards that remain outstanding as of the date
hereof: 19,515 RSUs granted March 14, 2016, 18,873 RSUs granted February 10,
2017, and 34,244 RSUs granted January 25, 2018, each as adjusted for the
conversion ratio associated with and the one-for-two reverse stock split that
occurred immediately after the Merger. In addition, you also currently own the
Warrant and 59,685 shares of Company common stock. As additional consideration
for this Agreement, the Company will release the “lockup” on your currently held
shares once your “Affiliate” status is no longer valid. Other than as set forth
herein, you agree and acknowledge that you have no right to, nor do you own, any
equity interest in the Company or its affiliates, and you will make no claim to
such equity in the future.

4. Acknowledgments. You expressly acknowledge and agree to the following:

(i) You have returned on the Termination Date all Company documents (whether in
hard copy or electronic form and any copies thereof) and property (including,
without limitation, all cell phones, laptops and other company equipment) unless
other agreements were made for you to purchase the company laptop, and that you
shall abide by the provisions of the Employee Non - Disclosure, Confidentiality
and Invention Assignment Agreement (the “Employee Agreement “), you signed when
you commenced your employment, the



--------------------------------------------------------------------------------

terms of which shall survive the signing of this Agreement. Further, you agree
that you will abide by any and all common law and/or statutory obligations
relating to protection and non-disclosure of the Company’s trade secrets and/or
confidential and proprietary documents and information.

(ii) that, to the extent permitted by law, all information relating in any way
to this Agreement, including the terms and amount of financial consideration
provided for in this Agreement, shall be held confidential by you and shall not
be publicized or disclosed to any person (other than an immediate family member,
legal counsel or financial advisor, provided that any such individual to whom
disclosure is made agrees to be bound by these confidentiality obligations),
business entity or government agency (except as mandated by state or federal
law), except that nothing in this paragraph shall prohibit you from
participating in an investigation with a state or federal agency if requested by
the agency to do so;

(iii) that you will not make any statements that are professionally or
personally disparaging about, or adverse to, the interests of the Company
(including its former or current officers, directors, employees and consultants)
including, but not limited to, any statements that disparage any person ,
product, service, finances, financial condition, capability or any other aspect
of the business of the Company, and that you will not engage in any conduct
which could reasonably be expected to harm professionally or personally the
reputation of the Company (including its former or current officers, directors,
employees and consultants); and that the Company (by Kevin Sun, John Dobak,
Burkhard Jansen, Todd Wood, and Xuxu Yao) will not make any statements that are
professionally or personally disparaging about you and the Company will provide
you with a neutral reference, which means that it will only provide your job
title, dates of employment and salary to any prospective employer that requests
a reference; and

(iv) that a breach of this Section shall constitute a material breach of this
Agreement and, in addition to any other legal or equitable remedy available to
the Company, shall entitle the Company to recover the Severance from you.

5. Your Release of Claims. You hereby agree and acknowledge that by signing this
Agreement and accepting the Severance and Bonus, and for other good and valuable
consideration, you are waiving your right to assert any and all forms of legal
claims against the Company1 of any kind whatsoever, whether known or unknown,
arising from the beginning of time through the date you execute this Agreement
(the “Execution Date”). Except as set forth below, your waiver and release
herein is intended to bar any form of legal claim, complaint or any other form
of action by you, including but not limited to a class or collective action,
whether you seek to participate as a party plaintiff or as a class member (each
a “Claim” and jointly referred to as “Claims”) against the Company seeking any
form of relief including, without limitation, equitable relief (whether
declaratory, injunctive or otherwise), the recovery of any damages, or any other
form of monetary recovery whatsoever (including, without limitation, back pay,
front pay, compensatory damages, emotional distress damages, punitive damages,
attorneys’ fees and any other costs) against the Company, for any alleged
action, inaction or circumstance existing or arising through the Execution Date.

Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
prior employment relationship with the Company or the termination thereof,
including, without limitation:

 

  **

Claims under any local, state or federal discrimination , fair employment
practices or other employment-related statute, regulation or executive order (as
they may have been amended through the Execution Date) prohibiting
discrimination or harassment based upon any protected status including, without
limitation, race, national origin, age, gender, marital status, disability,
veteran status or sexual orientation. Without limitation, specifically included
in this paragraph are any Claims arising under the federal Age Discrimination in
Employment Act, the Civil

 

1 

For purposes of this Agreement, the Company includes the Company and any of its
divisions, affiliates (which means all persons and entities directly or
indirectly controlling, controlled by or under common control with the Company),
subsidiaries and all other related entities, and its and their former and
current directors, officers, employees, trustees, agents, successors and
assigns.

 

2



--------------------------------------------------------------------------------

Rights Acts of 1866 and 1871, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans With Disabilities Act, the Federal
Worker Adjustment and Retraining Notification Act; and any similar California,
or other state, federal, or local statute.

 

  **

Claims under any other local, state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Execution Date) relating to any other terms and conditions of employment.

 

  **

Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations , intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence .

 

  **

Any other Claim arising under local, state or federal law.

Notwithstanding the foregoing, this section does not release the Company from
any obligation expressly set forth in this Agreement. You acknowledge and agree
that, but for providing this waiver and release, you would not be receiving the
economic benefits being provided to you under the terms of this Agreement.

**Unknown Claims, Waiver of California Civil Code Section 1542. You understand
and expressly agree that this Agreement extends to all claims of every nature
and kind, known or unknown, suspected or unsuspected, past, present, or future,
arising from or attributable to any conduct of the Company, whether set forth in
any claim or demand referred to in this Agreement or not, and that any and all
rights granted to you under Section 1542 of the California Civil Code or any
analogous state law or federal law or regulation, are expressly WAIVED.
Section 1542 of the California Civil Code reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASING PARTY.

In waiving the provisions of Section 1542 of the California Civil Code, you
acknowledge you may later discover facts in addition to or different from those
you now believe to be true with respect to the matters released in this
Agreement. You, however, agree you have taken that possibility into account in
reaching this Agreement, and that the release in this Agreement will remain in
effect as a full and complete release notwithstanding the discovery or existence
of additional or different facts

It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement. To that end, you have been
encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement. Also, because you are over the
age of 40, and consistent with the provisions of the Age Discrimination in
Employment Act, which prohibits discrimination on the basis of age, the Company
is providing you with twenty-one (21) days in which to consider and accept the
terms of this Agreement by signing below and returning it to the undersigned. In
addition, you may rescind your assent to this Agreement if, within seven
(7) days after you sign this Agreement, you deliver by hand or send by mail
(certified, return receipt and postmarked within such 7-day period) a notice of
rescission to the undersigned. The eighth day following your signing of this
Agreement without rescission is the “Effective Date” of this Agreement.

Also, consistent with the provisions of local, state and federal discrimination
laws, nothing in this release shall be deemed to prohibit you from challenging
the validity of this release under such discrimination laws (the “Discrimination
Laws”) or from filing a charge or complaint of age or other employment related
discrimination with the Equal Employment Opportunity Commission (“EEOC”) or
state or local equivalent, or from participating in any investigation or
proceeding conducted by the EEOC or state or local equivalent (or

 

3



--------------------------------------------------------------------------------

seeking the recovery of any governmental bounty). Further, nothing in this
release or Agreement shall be deemed to limit the Company’s right to seek
immediate dismissal of such charge or complaint on the basis that your signing
of this Agreement constitutes a full release of any individual rights under the
Discrimination Laws, or to seek restitution to the extent permitted by law of
the economic benefits provided to you under this Agreement in the event that you
successfully challenge the validity of this release and prevail in any claim
under the Discrimination Laws.

6. Entire Agreement/Modification/Waiver/Choice of Law/Enforceability. You
acknowledge and agree that except for the Employee Agreement entered into
between you and the Company, this Agreement supersedes any and all prior or
contemporaneous oral and/or written agreements between you and the Company, and
sets forth the entire agreement between you and the Company. No variations or
modifications hereof shall be deemed valid unless reduced to writing and signed
by the parties hereto. The failure of the Company to seek enforcement of any
provision of this Agreement in any instance or for any period of time shall not
be construed as a waiver of such provision or of the Company’s right to seek
enforcement of such provision in the future. This Agreement shall be deemed to
have been made in the State of California and shall be construed in accordance
with the laws of California without giving effect to conflict of law principles.
The provisions of this Agreement are severable, and if for any reason any part
hereof shall be found to be unenforceable, the remaining provisions shall be
enforced in full, provided, however, that if any or all of the release is held
unenforceable, this Agreement shall be deemed null and void.

By executing this Agreement, you are acknowledging that: (1) you have carefully
read and understand the terms and effects of this Agreement, including the
Section entitled Your Release of Claims; (2) you understand that the Your
Release of Claims is legally binding and by signing this Agreement, you give up
certain rights; (3) you have been afforded sufficient time to understand the
terms and effects of this Agreement; (4) your agreements and obligations
hereunder are made voluntarily, knowingly and without duress; and (5) neither
the Company nor its agents or representatives have made any representations
inconsistent with the provisions of this Agreement.

This Agreement may be signed on one or more copies, each of which when signed
will be deemed to be an original, and all of which together will constitute one
and the same Agreement. The Company will counter-sign this Agreement once it
receives it from you.

The terms in this Agreement will expire, if you do not accept them, on the 22nd
day following the date you receive this Agreement.

 

DermTech, Inc. By:  

/s/ Kevin Sun

Its:   Chief Financial Officer Dated:   November 22, 2019

Confirmed, Agreed and Acknowledged:

 

/s/ Steven Kemper

Employee: Steven Kemper Dated: November 21, 2019

 

4